           Case 8:20-bk-03608-CPM        Doc 65-4   Filed 05/26/20   Page 1 of 25




                             Exhibit 3—Typical Franchise Agreement




DOCS_DE:228658.7 18037/004
         Case 8:20-bk-03608-CPM          Doc 65-4      Filed 05/26/20    Page 2 of 25

                                                                                           IH #419

                                  FRANCHISE AGREEMENT

         THIS FRANCHISE AGREEMENT("Agreement")is made and entered into as ofthis 31 day
of August,2013,(the "Effective Date")by and between IHOP Restaurants LLC,a Delaware limited
liability company (hereinafter referred to as "Franchisor") and CFRA, LLC, a Delaware limited
liability company (hereinafter referred to as "Franchisee") with reference to the following facts:

        A.      Franchisor or its predecessors have developed and Franchisor and its Affiliates are
continuing to develop certain Systems for operating IHOP Restaurants under the names "IHOP,"
"The International House of Pancakes" and "International House of Pancakes Restaurant" which
feature the sale of pancakes and various other food products, and which, conducted in accordance
with the provisions ofthis Agreement and Franchisor's Operations Bulletins, are designed to enable
such businesses to compete more effectively in their respective marketplaces;

       B.     Franchisor now owns or licenses and hereafter will develop, license or purchase
valuable Trademarks used in connection with the operation ofIHOP Restaurants; and

        C.     Franchisee desires to obtain a franchise to use the Systems and the Trademarks
associated therewith in connection with the operation of one Franchised Restaurant at a specific
Franchised Location, and Franchisor is willing to grant said franchise upon the terms and subject to
the conditions set forth below. Franchisee has executed this Agreement pursuant to the following
(check one):

                               Area Development Agreement, dated
                               Multi-Store Development Agreement, dated
                               ~tion Program
                               Single Store Development Program
                               Purchase Program
                       ]       Renewal or extension of an existing franchise
                      []       Assignment of an existing franchise
                      []       Other

                       .. IT IS AGREED:


                                GRANT OF FRANCHISE

        1.01 Use of Systems.

       Franchisor hereby grants to Franchisee and Franchisee hereby accepts a franchise to operate
one Franchised Restaurant at the Franchised Location during the Term hereofin accordance with the
provisions ofthis Agreement and any ancillary documents pertaining hereto.
         Case 8:20-bk-03608-CPM           Doc 65-4      Filed 05/26/20     Page 3 of 25




        1.02 Certain Definitions

"Affiliate" when used herein in connection with Franchisor or Franchisee, includes each Business
Entity which directly, or indirectly, through one or more intermediaries, controls, is controlled by,or
is under common control with Franchisor or Franchisee, as applicable. Without limiting the
foregoing, the term "Franchisee-Affiliate" includes any Business Entity more than 49% of whose
stock, membership interests, Partnership Rights, or other equity ownership interests (collectively
"Equity")or voting control, is held by persons)or Business Entities who,jointly or severally, hold
more than 49% of the Equity or voting control of Franchisee.

"Alternative Distribution Channels" means and includes any site, venue or location, including
grocery stores, supermarkets and convenience stores (including those which may be located within
the Franchised Area) whether wholesale or retail, and including, without limitation, mail order
catalogs, direct mail advertising, Internet marketing or other distribution methods.

"Applicable Law" means and includes all applicable common law and all applicable statutes, laws,
rules, regulations, ordinances, policies and procedures established by any Governmental Authority,
which governs the construction or operation of the Franchised Restaurant, including all building
codes and local zoning provisions, and all labor, disability,food and drug laws and regulations, as in
effect on the Effective Date, and as may be amended from time to time.

"Business Entity" means any limited liability company or partnership, general partnership or limited
partnership, and any trust, association, corporation or other entity which is not an individual.

"Continuing Royalty" shall have the meaning given that term in Section 6.01 below.

"CSCS" shall mean Centralized Supply Chain Services, a co-operative formed in 2009 for the
purpose of negotiating contracts of supply and distribution on behalf of IHOP and Applebees'
franchisees who are members.

"Force Majeure" means acts ofGod(such as tornadoes, earthquakes, hurricanes,floods,fire or other
natural catastrophe); strikes, lockouts or other industrial disturbances; war, terrorist acts, riot, or
other civil disturbance; epidemics; or other similar forces which Franchisee could not by the
exercise ofreasonable diligence have avoided; provided however,that neither an act or failure to act
by a Governmental Authority, nor the performance, non-performance or exercise ofrights under any
agreement with Franchisee by any lender, landlord, contractor, or other person shall be an event of
Force Majeure hereunder, except to the extent that such act, failure to act, performance,
non-performance or exercise of rights results from an act which is otherwise an event of Force
Majeure. For the avoidance of doubt, Franchisee's financial inabihtyto perform or Franchisee's
insolvency shall not be an event of Force Majeure hereunder.

"Franchised Area" shall mean that geographic area which is either described in, or outlined on a map
attached hereto as, Exhibit "A".

"Franchised Location" shall have the meaning given that term in Section 2.01.

IHOPFDD 3/13
IH #419
CFRA, LLC
                                                  2
          Case 8:20-bk-03608-CPM           Doc 65-4     Filed 05/26/20      Page 4 of 25




"Franchised Restaurant" means the IHOP Restaurant franchised pursuant to this Agreement.

"Governmental Authority" means and includes all Federal, state, county, municipal or local
governmental or quasi-governmental agencies, commissions and authorities.

"Gross Sales", as used in this Agreement,shall mean the total revenues derived by Franchisee in and
from the Franchised Restaurant, whether for cash sales offood and other merchandise or otherwise,
or charge sales thereof, or revenues from any source arising out of the operation ofthe Franchised
Restaurant, deducting therefrom:(a)all refunds and allowances,ifany;(b)any sales or excise taxes
which are separately stated and which Franchisee collects from customers and pays to any federal,
state or local taxing authority; and (c) any amounts deposited in any vending machines or pay
telephones which are located in or about the Franchised Restaurant, ifsaid vending machines and/or
pay telephones are leased and not owned by Franchisee,in which case Gross Sales shall include only
the commissions Franchisee receives therefrom.

"IHOP Restaurant" means a restaurant operated under Franchisor's Trademarks and in accordance
with the Franchisor's Systems and specializing in the sale of pancakes and other authorized menu
items.

"Initial Term" shall have the meaning given that term in Section 3.01.

"Leasing Affiliate" means the Affiliate of Franchisor which is the Franchisee's sublessor for the
Franchised Location, if applicable.

"Local Advertising Fee" shall have the meaning given that term in Section 7.02.

"Majority Owner" means any owner which, directly or indirectly, owns 51% or more ofthe Stock of
Franchisee.

"Master Lease",ifapplicable, means the lease for the Franchised Location under which Franchisor or
its Leasing Affiliate is the lessee, and pursuant to which Franchisor or its Leasing Affiliate has
subleased the Franchised Location to Franchisee.

"National Advertising Fee" shall have the meaning given that term in Section 7.01.

"New Master Lease" shall have the meaning given such term in Section 3.07(a).

"Non-Traditional Venue" means any site, venue or location within another primary business or in
conjunction with other businesses or at institutional settings such as schools, colleges and
universities, military and other governmental facilities, hospitals, airports, highway rest stops, toll
roads, hotels, motels, arenas, travel plazas, office or in-plant food facilities, supermarkets, grocery
stores or convenience stores, casinos, stadiums,shopping malls and any other site, venue or location
operated by a master concessionaire or contract food service provider.




IHOPFDD 3/13
IH #419
CPRA, LLC
                                                  .c3
           Case 8:20-bk-03608-CPM         Doc 65-4     Filed 05/26/20     Page 5 of 25




"Novation Program" means the Franchisor's program pursuant to which Franchisee has substituted
this Agreement for a preexisting franchise agreement.

"Operations Bulletins" shall mean the Franchisor's Operations Manual,and all bulletins, notices,and
supplements thereto, and all ancillary manuals, specifications and materials, as the same may be
amended and revised from time to time.

"Other IHOP Concepts" means restaurants which(a)feature self-serve or counter service and not full
table service,(b) have a different or more limited menu than that offered at an IHOP Restaurant,
even though that menu may include pancakes and certain other authorized menu items authorized at
Restaurants, and (c) operate under a principal name and mark different from "IHOP" or
"International House of Pancakes" but which may include "IHOP" or "International House of
Pancakes" together with an additional prefix or suffix, such as and including "IHOP Express",
"IHOP U", and "IHOP N' GO".

"Owner" shall mean a shareholder, general partner, limited partner, member,or other owner ofthe
Business Entity.

"Partnership" shall mean and include any general partnership and limited partnership.

"Partnership Right" shall mean the voting power,property, profits or losses, or partnership interests
of a Partnership, or any ofthem.

"Purchase Program" means Franchisor's program pursuant to which the Franchisee assumes the
ownership,operation and management ofan IHOP Restaurant which was developed and/or operated
by Franchisor or its Affiliate prior to the execution hereof.

"Renewal Term" shall have the meaning given that term in Section 3.02 or 3.03 as the context
requires.

"Single Store Development Program" means Franchisor's program pursuant to which Franchisee
leases or purchases the Franchised Location and either converts an existing restaurant into an IHOP
restaurant or develops, constructs and equips an IHOP Restaurant thereat in accordance with
Franchisor's current standards and specifications.

"Stock" shall mean all corporate shares (whether common,preferred or otherwise)in the case of a
corporation, all membership interests in the case of a limited liability company, a partner's
Partnership Rights in a Partnership, and in all cases all voting rights in the Business Entity.

"Systems" means the systems, products, methods,techniques and other Trade Secrets designated by
Franchisor for Franchisee's use in connection with the Franchised Restaurant.

"Table Allowances" shall mean all rebates, allowances, discounts and other monetary compensation
received by Franchisor or its Affiliate on account ofthe purchase offood items, supplies or services

II-IOPFDD 3/13
IH #419
CFRA. LLC
          Case 8:20-bk-03608-CPM          Doc 65-4     Filed 05/26/20     Page 6 of 25




by all franchisees in consideration for the open display by all franchisees of a supplier's product,
trademark or logo. "Table Allowances" shall not include any allowances granted on account of
purchases by less than all Franchisees.

"Term" means and includes the Initial Term of this Agreement, and any and all extensions and
renewals thereof.

"then current" when used in connection with a franchise disclosure document,franchise agreement,
sublease, equipment lease or other agreement means the form then currently being provided to
prospective franchisees of Franchisor in the state in which the Franchise Location is situated, or if
not then being so provided, then such form selected by Franchisor in its sole discretion which
previously has been delivered to and,in the case ofa franchise agreement,executed by a franchisee
of Franchisor.

"Trademarks" means those trademarks, service marks, trade names, logotypes, insignia, labels,
designs and other commercial symbols, which Franchisor may from time to time authorize or direct
Franchisee to use in connection with the operation of the Franchised Restaurant, and which may
include the names "IHOP," "The International House of Pancakes" and "International House of
Pancakes Restaurant," and the goodwill annexed thereto.

"Trade Secrets" means the Franchisor's Systems and secret formulae, processes, ingredients, and
methods of operation, including any information concerning the business, assets, liabilities,
operations, affairs, customers, products,plans or prospects ofFranchisor or its Affiliates) which has
not been made available to the public, and all studies, reports, records or other documents or
materials which contain, or are prepared on the basis of, any such non-public information.

"Venue" means any site, venue or location other than allon-Traditional Venue.

"Weekly Reporting Period" shall mean Monday through Sunday, or such other 7 consecutive day
period designated by Franchisor from time to time.

                                   II
                FRANCHISED LOCATION AND FRANCHISED AREA

       2.01     Franchised Location.

             (a)     Franchisor hereby grants and Franchisee hereby accepts a franchise to operate
one Franchised Restaurant at the following location (hereinafter the "Franchised Location"):

                                      1031 Assembly Street
                                    Columbia,SC 29201-31




1HOPPDD 3/13
IH #419
CFRA, LLC
                                                 5
          Case 8:20-bk-03608-CPM          Doc 65-4      Filed 05/26/20     Page 7 of 25




               (b)     Franchisee acknowledges and agrees that selection ofthe Franchised Location
is Franchisee's sole responsibility, and that if Franchisor shall have, in its sole and absolute
discretion, provided any assistance to Franchisee in evaluating or selecting the Franchised Location,
such assistance shall not be construed as a warranty, guaranty or other assurance of any kind that
such Franchise Location will necessarily be a successful or profitable site.

        2.02 Franchised Area.

         So long as Franchisee faithfully performs and observes each and all of the obligations and
conditions to be performed and observed by Franchisee under or in connection with this Agreement,
Franchisor, during the Term,shall not own,operate,franchise or license any IHOP Restaurant which
is located within the Franchised Area. Notwithstanding any voluntary policy which Franchisor may
from time to time establish regarding the spacing of IHOP Restaurants pursuant to which it may
announce its intention to forebear from locating IHOP Restaurants within certain areas surrounding
the Franchised Area,Franchisee acknowledges and agrees that Franchisor,or its Affiliates, expressly
reserves the exclusive and unrestricted right, in its sole and absolute discretion, now and in the
future, directly and indirectly,(a)to own,operate, franchise and license both within and outside of
the Franchised Area restaurants and other business concepts operating under names other than
"International House ofPancakes," or "IHOP,"including Other IHOP Concepts,regardless oftheir
proximity to the Franchised Restaurant, and whether or not such other restaurants or other business
concepts offer products which are the same or similar to those which are or may be offered by the
Franchised Restaurant;(b) to own, operate, franchise and license both within and outside of the
Franchised Area IHOP Restaurants atNon-Traditional Venues; and(c)to produce,franchise,license,
distribute and market products(whether or not under the Trademarks),including pre-packaged food,
snacks and beverage products; books; clothing,souvenirs and novelty items, at or through any and all
Alternative Distribution Channels(regardless ofits proximity to the Franchised Restaurant), whether
or not under the "International House ofPancakes" or "IHOP" names or the Trademarks. Nothing
herein grants any exclusive rights as to the customers who maybe served by Franchisee, Franchisor
or its Affiliates, or by any other franchisee.

                                        III
                                 TERM AND RENEWAL

        3.01 Initial Term.

                (a) Subject to earlier termination pursuant to the provisions ofthis Agreement and the
conditions set forth in parag h 3.05,the "Initial Term"ofthis Agreement shall commence upon the
Effective Date and shall pire (check applicable provision):

                [ ]~~ears after the date the Franchised Restaurant opens for business, or

      /~ [ ]on u ust 30 2



IFIOPFDD 3/13
1H #419
CFRA, LLC
          Case 8:20-bk-03608-CPM           Doc 65-4      Filed 05/26/20     Page 8 of 25




               (b) Notwithstanding anything herein to the contrary,the Term ofthis Agreement(and
the Term of any Renewal Agreement executed pursuant to Section 3.02 and/or 3.03) shall
automatically terminate (i) upon the earlier expiration or termination of, as applicable, Franchisor's
or the Leasing Affiliate's Master Lease, if any, or any lease or sublease, as applicable, for the
Franchised Location, or (ii) upon the occurrence ofany event which prevents or prohibits Franchisee
from occupying the Franchised Location or Franchised Restaurant; provided, however, that
Franchisee shall not do anything which will cause such Master Lease, lease or sublease to be
terminated or otherwise amended or modified without the prior written consent ofFranchisor or the
Leasing Affiliate, as applicable, which consent maybe granted or withheld for any reason in its sole
and absolute discretion.

        3.02 Special Renewal Tertn.

                (a)     If (i) the Initial Term set forth in Section 3.01 is less than 10 years;
(ii) Franchisor, the Leasing Affiliate, or Franchisee, as applicable, shall have accepted any renewal,
extension or New Master Lease for the Franchised Location, thereby extending the Master Lease
beyond the Initial Term;(iii) Franchisee shall have agreed to pay a Deferred Initial Fee as set forth in
Section 5.01(b); and (iv) Franchisee shall have satisfied in all respects the requirements and
conditions set forth in Sections 3.04 through 3.06,Franchisor shall provide Franchisee with the right,
but not the obligation ("Renewal Right"), to execute a new franchise agreement (the "Renewal
Agreement") for a period (the "Special Renewal Term") which shall commence at the end of the
Initial Term and shall terminate (subject to earlier termination as provided in Section 3.01(b)) one
day prior to the expiration of the New Master Lease (but in no event for a period which when
combined with the Initial Term is more than 25 years).

               (b)      This Section 3.02 shall not apply(i)ifthis Agreement has been executed as a
renewal or extension of a preexisting franchise agreement; (ii) if Franchisee has executed this
Agreement in connection with its purchase of an existing franchisee's business and the existing
franchisee's franchise agreement does not expressly grant a Special Renewal Term;or (iii)if "other"
is checked in Recital C to this Agreement.

        3.03 General Renewal Term.

               (a)      If (i) Franchisee shall have satisfied in all respects the requirements and
conditions set forth in Sections 3.04 through 3.06, and (ii) Franchisee shall pay a Renewal Fee of
$10,000,Franchisee shall be granted a Renewal Right upon the expiration ofthe Initial Term(or the
Special Renewal Term, if applicable), to enter into a new franchise agreement in the then current
form of Franchise Agreement(the "Renewal Agreement")the term of which shall commence upon
the expiration ofthe Initial Term (or the Special Renewal Term,ifapplicable)and shall continue for
a period of 10 years (subject to earlier termination as provided in Section 3.01(b)).

                (b)      This Section 3.03 shall apply if this Agreement has been executed for a
"Special Renewal Term" pursuant to Section 3.02 of Franchisee's preexisting franchise agreement,
but shall not apply (i) if this Agreement has otherwise been executed as a renewal or extension ofa

1FiOPFDD 3/13
IH #419
CFRA; LLC
                                                   7
         Case 8:20-bk-03608-CPM            Doc 65-4      Filed 05/26/20     Page 9 of 25




preexisting franchise agreement (e.g., for an "Option Term" pursuant to paragraph 3.03 of
Franchisee's preexisting franchise agreement, or if such preexisting franchise agreement did not
otherwise expressly grant Franchisee any further right to renew); (ii) ifFranchisee has executed this
Agreement in connection with its purchase of an existing franchisee's business and the existing
franchisee's franchise agreement does not expressly grant a right to renew or to enter a Renewal
Agreement; or (iii) if"other" is checked in Recital C to this Agreement.

        3.04 Form and Manner of Renewal.

        Franchisee shall exercise its Renewal Right, if at all, strictly in the following manner:

               (a)at least 12 months but not more than 18 months before the expiration ofthe Initial
Term of this Agreement, Franchisee shall notify Franchisor in writing ("Renewal Notice") that it
intends to exercise its Renewal Right and shall request a copy ofFranchisor's then-current Franchise
Disclosure Document, immediately upon receipt of which Franchisee shall sign and return to
Franchisor the acknowledgment of receipt attached to the Franchise Disclosure Document, and no
sooner than 14 days nor more than 21 days after Franchisee receives said Franchise Disclosure
Document,ifapplicable, and execution copies ofthe Renewal Agreement,Franchisee shall execute
the copies of said Renewal Agreement and return them to Franchisor.

                (b)If Franchisee subleases the Franchised Location from Franchisor or its Leasing
Affiliate, Franchisee shall execute and return to Franchisor or its Leasing Affiliate, as applicable,the
then-current form ofsublease or amendment to sublease which Franchisor or the Leasing Affiliate, as
applicable, shall prepare and deliver to Franchisee in accordance with Section 3.07(b), within 21
days after delivery of the same to Franchisee by Franchisor or the Leasing Affiliate.

               (c) If Franchisee shall have exercised its Renewal Right in accordance with Section
3.04(a)and(b)and satisfied all ofthe conditions contained in Section 3.06, Franchisor shall execute
the Renewal Agreement executed by Franchisee and at the expiration ofthe Initial Term deliver one
fully executed copy thereof to Franchisee.

               (d) If Franchisee fails to perform any of the acts, or deliver any of the documents
required pursuant to the provisions of Sections 3.04 in a timely fashion,such failure shall be deemed
an election by Franchisee not to exercise its Renewal Right and shall automatically cause
Franchisee's said Renewal Right to lapse and expire, and this Agreement shall terminate at the end of
the Initial Term.

        3.05 Modification of Renewal Franchise Agreement

              Notwithstanding anything herein contained to the contrary,the Renewal Agreement,if
executed by parties hereto, shall differ, and be modified, from Franchisor's then-current form of
franchise agreement in the following respects:



IHOPFDD 3/13
IH #419
CFRA, LLC
         Case 8:20-bk-03608-CPM           Doc 65-4     Filed 05/26/20     Page 10 of 25




                (a) Franchisee shall be required to pay a Renewal Fee, as set forth in Section 3.03(a)
for the General Renewal Term; provided, however, that if Franchisor has deferred Franchisee's
Initial Franchise Fee,in whole or in part, pursuant to Section 5.01(d), Franchisee, with respect to the
Special Renewal Term, prior to execution ofthe Renewal Agreement, shall have paid the Deferred
Franchise Fee and/or executed and delivered to Franchisor the promissory note, in accordance with
Section 5.01(b);

               (b) Franchisee's Continuing Royalty will not exceed the rate set forth in Section 6.01.

               (c) The Term shall be deemed modified consistent with Section 3.03(and Section
3.02, if applicable) above and either: (i) all reference to a renewal term contained in the Renewal
Agreement shall be deleted and Franchisee shall have no further right or option to renew or to
execute any further Renewal Agreement, or (ii) if this Agreement has been executed for a Special
Renewal Term, Franchisee shall be provided with one additional Renewal Right after the Special
Renewal Term, as described in Sections 3.02 and 3.03.

               (d) Franchisee acknowledges and agrees that Franchisor's then current form of
franchise agreement may contain terms substantially different than those contained in this
Agreement, which may include, without limitation, a different Franchised Area, and a National
Advertising Fee and Local Advertising Fee exceeding the rates set forth in Section 7.01, depending
on the rates set forth in the then current franchise agreement.

        3.06 General Conditions Precedent to Renewal

                Franchisee's right to enter into a Renewal Agreement, in accordance with the
provisions of Section 3.03 (or Section 3.02, if applicable) is conditioned upon Franchisee's
fulfillment of each and all of the following conditions precedent:

               (a) At the time Franchisee delivers its Renewal Notice to Franchisor and at all times
from such notification to the time of the commencement of the term of the Renewal Agreement,
Franchisee shall have fully performed all ofits obligations under this Agreement and under all other
agreements which may then be in effect between Franchisee and Franchisor or its Affiliate,including
any sublease, equipment lease, and promissory note, and each Franchisee-Affiliate shall have fully
performed all ofits obligations under each and every agreement between such Franchisee-Affiliate
and Franchisor or its Affiliate.

               (b) At the time Franchisee notifies Franchisor of its election to renew, and at the
commencement ofthe Renewal Agreement,Franchisee shall have not received 4 or more notices of
default during any 24 month period during the Initial Term ofthis Agreement, whether or not such
defaults were cured.

               (c)IfFranchisor has deferred the Initial Franchise Fee,in whole or in part, pursuant to
Section 5.01(d), with respect to the Special Renewal Term,ifapplicable, Franchisee shall have paid
the Deferred Initial Fee and/or executed and delivered to Franchisor a promissory note providing for

IHOPFDD 3/13
lH #419
CFRA, LLC
         Case 8:20-bk-03608-CPM           Doc 65-4      Filed 05/26/20     Page 11 of 25




the payment ofthe Deferred Initial Fee,in accordance with Section 5.01(d), or Franchisee shall pay
the Renewal Fee pursuant to Section 3.03(a) with respect to the General Renewal Term.

                (d) Concurrently with Franchisee's delivery of it Renewal Notice, Franchisee shall
have provided written evidence and assurance satisfactory to Franchisor of Franchisee's financial
ability to refurbish and remodel the Franchised Restaurant pursuant to Section 4.03(b), and prior to
the expiration ofthe Initial Term,Franchisee, at its sole expense,shall have completed refurbishing
and remodeling the Franchised Restaurant, pursuant to Section 4.03(b), shall have repaired the
Franchised Restaurant so that it is in first class condition and repair pursuant to Section 4.03(a), and
shall have otherwise brought it into conformity with Franchisor's specifications and standards, as
respects building design, furniture, fixtures, signs, equipment and color schemes, as are then
applicable for new franchises being granted by Franchisor for the operation ofIHOP Restaurants. If
Franchisee fails to fully remodel the Franchised Restaurant prior to the commencement of the
Renewal Term, the Renewal Right shall lapse and this agreement shall automatically terminate
without notice to Franchisee unless the time for completion of the remodel has been extended by
Franchisor in writing.

               (e) Franchisee shall have secured the right to continue to occupy the Franchised
Location after the expiration of the Initial Term and throughout the Renewal Term by having
renewed or extended its lease or sublease, or executed a new or amended lease or sublease (at
Franchisor's election, on the then-current form ofagreement,ifthe Franchised Location is leased or
subleased from Franchisor or its Affiliate).

               (~ At the time Franchisee delivers its Renewal Notice to Franchisor and at all times
from and after such notification to the time of the commencement of the term of the Renewal
Agreement, Franchisee shall meet the then-current standards set by Franchisor for issuing new
franchises to existing franchisees.

        3.07 No Dut~_y Franchisor to Renew Master Lease

               (a) Franchisee acknowledges that its right to enter into a Renewal Agreement,and the
continuation of the Term of the Franchise Agreement, shall be subject to the continuation of
Franchisee's right to occupy the Franchised Location. IfFranchisee's Location is leased or subleased
by Franchisee from a third party, it shall be Franchisee's sole responsibility to maintain its lease or
sublease for the Franchised Location in full force and effect. If Franchisee subleases the Location
from the Franchisor or its Leasing Affiliate, neither Franchisor nor its Leasing Affiliate shall be
obligated to exercise any renewal right or option available to it under the Master Lease,or otherwise,
and any decision to exercise any option to renew or extend the Master Lease maybe exercised in its
sole and absolute discretion. If Franchisor or such Leasing Affiliate shall decide not to renew or
exercise any said option to renew,it may in its sole discretion (ifand to the extent permitted to do so
under its Master Lease)assign any such renewal right or option to Franchisee who may exercise it in
its own name and behalf; provided, however, that Franchisor shall not be required to continue,
assume,or undertake, any continuing liability with respect to the lease for the Franchised Location,
whether as assignor, signatory or guarantor, and it shall be Franchisee's exclusive responsibility to

IHOPFDD 3/13
IH #419
CFRA, LLC
                                                  10
         Case 8:20-bk-03608-CPM          Doc 65-4      Filed 05/26/20     Page 12 of 25




provide such guarantees, security or other financial assurances as may be acceptable to the lessor.
Any such option(ifexercised) or renewal, extension or new Master Lease (ifaccepted by Franchisor
or the Leasing Affiliate, as applicable) shall be referred to herein as the "New Master Lease."

                (b) Should Franchisor or the Leasing Affiliate, as applicable, as a condition to or in
consideration for the New Master Lease, be required to or otherwise agree to increases in base rental,
percentage rental,taxes and/or "other expenses" in excess ofthose previously required ofFranchisee
as lessee, under the Master Lease, Franchisor or the Leasing Affiliate, as applicable, shall have the
right to increase in a like dollar amount, any, all, or any combination ofthe base rental, percentage
rental, taxes and/or "other expenses", respectively, to be paid by Franchisee to Franchisor or the
Leasing Affiliate pursuant to the sublease or amendment to sublease to be executed by Franchisee
under Sections 3.04(b) and 3.06(e), respectively. Any such increases)in Franchisee's base rental,
percentage rental, taxes and/or "other expenses" shall be equal in dollar amount to the increases)
therein required ofFranchisor or the Leasing Affiliate, as applicable,as lessee in connection with the
New Master Lease. By way of illustration, if the original Master Lease called for a minimum
monthly rental of $1,000.00, and the New Master Lease called for a minimum monthly rental of
$2,000.00, with no change in the amount of percentage rental, the Franchisee's sublease minimum
rental would increase by $1,000.00 per month payable on a weekly basis. "Other expenses" may
include a onetime payment to Franchisor's or the Leasing Affiliate's Master Landlord in
consideration for the New Master Lease, new or increased administrative fees or common area
maintenance charges, and/or capital expenditures or expenses for remodelling, refurbishment,
expansion, renovation, repair or decoration of the interior, exterior or surrounding areas of the
Franchised Location. Any such obligations shall be in addition to those required under Section
3.06(d) above; in the event of any conflict between work to be performed under Section 3.06(d) on
the one hand, and this Section 3.07(b), on the other hand,the resolution thereofshall be determined
by Franchisor or the Leasing Affiliate, as applicable, in its sole and absolute discretion.

        3.08 Notice of Expiration Required by Law.

                If Applicable Law requires that Franchisor give notice to Franchisee prior to the
expiration of the Term, this Agreement shall remain in effect on a week-to-week basis until
Franchisor has given the requisite notice required by such Applicable Law. Notwithstanding
anything herein to the contrary, if Franchisor is not offering new franchises or is otherwise not
lawfully able to offer Franchisee its then-current form ofFranchise Agreement at the time Franchisee
elects to renew,Franchisor may,at its option, agree to renew this Agreement on its current terms, or
extend the term hereof until it is lawfully able to offer its then-current form offranchise agreement.

                                 IV
               RESTAURANT CONSTRUCTION AND REFURBISHING

       4.01 Standard Plans and Specifications.

              (a) If the Franchised Restaurant has not been constructed as of the Effective Date,
Franchisor or its Affiliate shall furnish to Franchisee, at no additional charge to Franchisee,

IHOPFDD 3/13
IH #419
CPRA, LLC
         Case 8:20-bk-03608-CPM           Doc 65-4     Filed 05/26/20      Page 13 of 25




Franchisor's standard plans and specifications for the erection of an IHOP Restaurant and for
equipment and signs, but excluding site plans. Franchisee shall, at its sole cost and expense,prepare
site plans, and make such modifications to Franchisor's standard plans and specifications, as maybe
required to construct the Franchised Restaurant and the entire Franchised Location in conformity
with Applicable Law. Franchisee shall not make or allow any change or addition to be made in or to
the plans or specifications furnished by Franchisor or its Affiliate without Franchisor's or its
Affiliate's, as applicable, prior written consent and approval, which consent and approval shall not be
unreasonably withheld. Ifrequested by Franchisor,upon completion ofthe construction, and prior to
opening,Franchisee shall cause its architect to provide to Franchisor a certification that the building
was built in accordance with plans previously submitted and approved by Franchisor and that the
plans as submitted to IHOP comply with all applicable laws and codes. It is Franchisee's
responsibility to ensure that the building complies with all applicable laws and codes.

                 (b) If the Franchised Restaurant is to be converted to an IHOP Restaurant by
Franchisee, Franchisor or its Affiliate will furnish to Franchisee, at no cost to Franchisee,
Franchisor's standard plans and specifications for the construction of an IHOP Restaurant and for
equipment and signs, and/or remodel specifications for the conversion of a restaurant. Franchisee
shall, at its sole cost and expense, adapt the standard plans to the particular site in conformity with
Franchisor's standard plans, prepare site plans and submit the same to Franchisor or its Affiliate for
its written approval. Any further modifications to the plans or deviations from the provided plans
and specifications are subject to the prior written approval of Franchisor or its Affiliate, as
applicable. If requested by Franchisor, upon completion ofthe construction, and prior to opening,
Franchisee shall cause its architect to provide to Franchisor a certification that the building was
converted in accordance with plans previously submitted and approved by Franchisor and that the
plans as submitted to IHOP comply with all applicable laws and codes. It is Franchisee's
responsibility to ensure that the building complies with all applicable laws and codes.

        4.02 Construction.

       (a)Ifthis Agreement has been signed under the Multi-Store Development Program or Single
Store Development Program, Franchisee shall, at its sole cost and expense, acquire the Franchised
Location through purchase or lease, and promptly either erect, or cause to be erected, or convert the
building, as applicable, to an IHOP Restaurant on the Franchised Location which conforms to the
plans and specifications furnished to Franchisee, pursuant to Section 4.01(a) or(b) as applicable.
Franchisee shall use its best efforts promptly to complete construction or conversion, as applicable,
and have all fixtures, furnishings, machinery and equipment installed, parking areas completed,
inventory delivered, business and other permits obtained, personnel employed and all other necessary
things attended to so that the Franchised Restaurant shall be open for business to the public as
expeditiously as possible, but by no later than

             (b)Ifthis Agreement has been signed under the Single Store Development Program or
Multi-Store Development Program, Franchisee shall provide Franchisor with comprehensive
information regarding all phases of the development process of the Franchised Location as
Franchisor may require, and weekly progress reports during construction, in a format designated by

IFIOPFDD 3/13
IH #419
CFRA. LLC
                                                  IZ
         Case 8:20-bk-03608-CPM           Doc 65-4      Filed 05/26/20     Page 14 of 25




Franchisor. Such information shall include, without limitation, the name, telephone number, and
address ofthe architect, civil engineer, surveyor, general contractor, and environmental consultant,
and the primary contact for each, copies of all permits, and digital photographs, and shall be
submitted to Franchisor via hard copy, electronically including subscribing to a web based
construction tracking service, or by such other means as Franchisor may designate.

                (c)Ifthis Agreement has been signed under the Single Store Development Program,
notwithstanding anything to the contrary contained in Section 4.02(a),Franchisee may,at its option,
forestall the termination ofthis Agreement by Franchisor caused by Franchisee's failure to open the
Franchised Restaurant by the date set forth in Section 4.02 (a), provided Franchisee has broken
ground and commenced construction by the date set forth in Section 4.02(a), by providing Franchisor
with written notice of Franchisee's request for additional time, specifying the amount of additional
time requested, which in no event shall exceed 60 days, and by paying to Franchisor the sum of
$350.00 per day("Delayed Development Fee")in advance with said written notice,for each day(in
whole or in part)for which the extension oftime is requested, provided, however,ifFranchisee shall
have failed to open the Restaurant within 60 days after the date set forth in Section 4.02(a), or to pay
the Delayed Development Fee for the extended period, then such failure shall constitute a material
breach of this Agreement pursuant to Section 12.02.

                (d)Ifthis Agreement has been signed under the Multi-Store Development Program,
notwithstanding anything to the contrary contained in Section 4.02(a),Franchisee may,at its option,
forestall the termination ofthis Agreement by Franchisor caused by Franchisee's failure to open the
Franchised Restaurant by the date set forth in Section 4.02 (a), provided Franchisee has broken
ground and commenced construction by the date set forth in Section 4.02(a), by providing Franchisor
with written notice of Franchisee's request for additional time, specifying the amount of additional
time requested, which in no event shall exceed 60 days, and by paying to Franchisor the sum of
$350.00 per day("Delayed Development Fee")in advance with said written notice,for each day(in
whole or in part)for which the extension oftime is requested,provided, however,ifFranchisee shall
have failed to open the Restaurant within 60 days after the date set forth in Section 4.02(a), or to pay
the Delayed Development Fee for the extended period, then such failure shall constitute a material
breach of this Agreement pursuant to Section 12.01. Payment of the Delayed Development Fee
hereunder shall constitute payment ofthe Delayed Development Fee as set forth in Section 2.1.2 of
the Multi-Store Development Agreement between the parties hereto or their Affiliate(s), as
applicable.

        4.03 Maintaining and Refurbishing of Franchised Restaurant.

                (a)Franchisee shall at all times during the Term hereof maintain at its sole expense
the interior and exterior ofthe Franchised Restaurant and the entire Franchised Location, including
the parking lot and the point of sale system, in first class condition and repair, and in compliance
with all Applicable Laws and Operations Bulletins, except to the extent Franchisor may otherwise
expressly agree in writing.



IHOPFDD 3/13
IH #419
CFRA; LLC
                                                  13
        Case 8:20-bk-03608-CPM            Doc 65-4     Filed 05/26/20      Page 15 of 25




               (b)Except as otherwise provided herein,every 5 years during the entire Term hereof,
at Franchisee's sole cost and expense, Franchisee shall refurbish, remodel and improve the
Franchised Restaurant in accordance with Franchisor's then current standards as set forth in the
Operations Bulletins or as otherwise promulgated by Franchisor and provided to Franchisee.
Franchisee shall commence the first such refurbishing, remodeling and improving [check one][]on            `
                                                                                                           ~~t~~ y~,
                                       or [X] on the anniversary date occurring 5 years from the                  m
Effective Date. Each subsequent refurbishing, remodeling and improving shall commence 5 year ,
from the date on which the last such refurbishing, remodeling and improving was commenced.
Franchisee shall complete any such refurbishing, remodeling and improving as expeditiously as
possible, but in any event within 30 days after commencing same. This refurbishment and remodel
requirement is in addition to and does not include the maintenance obligations set forth in Section
4.03(a) above.

               (c) Franchisor or its Affiliate may, on one or more occasions, by written notice to
Franchisee, waive or defer for such period oftime as Franchisor may deem appropriate, Franchisee's
obligation to refurbish, remodel and improve an IHOP Restaurant.

       4.04 Lease Requirements and Franchisor's Succession Rights.

                (a)IfFranchisee leases the Franchised Location or the Franchised Restaurant from a
third party, the lease shall expressly provide, by lease addendum in a form prescribed by IHOP,
unless Franchisor modifies or waives these requirements in writing, that (i) in the event of any
breach or claim by the Landlord thereunder of any breach by Franchisee, said Landlord shall be
obligated to notify Franchisor in writing at least 30 days prior to the termination ofsaid lease, where-
upon Franchisor or an Affiliate shall have the right, but not the obligation, to cure such breach and
succeed to Franchisee's rights thereunder, and (ii) in the event ofthe termination ofthis Agreement
as a result ofFranchisee's breach hereof,and upon Franchisor's or such Affiliate's written election to
Franchisee to be made within 10 days after the date of said termination, Franchisor or its Affiliate
shall have the right to succeed to Franchisee's rights under the lease, and (iii) if Franchisor does not
elect the foregoing right to succeed to Franchisee's rights under the lease, Landlord shall permit
Franchisor to have reasonable access to the leased premises for the purpose of de-identifying the
Franchised Restaurant such that it will no longer be recognized as an IHOP Restaurant. IfFranchisor
or such Affiliate elects to succeed to Franchisee's rights under the lease, as aforesaid, Franchisee
shall assign to Franchisor or such Affiliate all of its right, title and interest in and to said lease,
whereupon the Landlord thereunder shall attorn to Franchisor or such Affiliate as the tenant
thereunder. Franchisee shall execute and deliver to Franchisor or such Affiliate such assignment and
take such further action as Franchisor or such Affiliate, as applicable, in its sole and absolute
discretion, may deem necessary or advisable to effect such assignment, within 10 days after written
demand by Franchisor or such Affiliate to do so,and upon Franchisee's failure to do so,Franchisor or
such Affiliate shall be,and hereby is, appointed Franchisee's attorney in fact to do so. This power of
attorney granted by Franchisee to Franchisor or such Affiliate is a special power ofattorney coupled
with an interest and is irrevocable and shall survive the death or disability of Franchisee. Any sum
expended by Franchisor or such Affiliate to cure Franchisee's breach of the lease shall be deemed
additional sums due Franchisor or its Affiliate hereunder and Franchisee shall pay such amount to

IHOPFDD 3/13
IH #419
CPRA, LLC
                                                  14
         Case 8:20-bk-03608-CPM           Doc 65-4      Filed 05/26/20     Page 16 of 25




Franchisor or its Affiliate upon demand. The covenants of Franchisee contained in this Section
4.04(a) shall survive the termination of this Agreement.

              (b) Franchisee shall deliver to Franchisor a complete copy of such lease promptly
after execution thereof by Franchisee and the Landlord in the form previously approved by
Franchisor. Franchisee shall duly and timely perform all of the terms, conditions, covenants and
obligations imposed upon him or her under the lease for the Franchised Location.

        4.05 Damage and Destruction; Condemnation

         (a) In the event of damage or destruction to the Franchised Restaurant, or any portion
thereof, at any time during the Term, this Agreement shall continue in full force and effect.
Franchisee shall proceed as soon as possible but no later than thirty (30) days after the date of the
occurrence ofany damage or destruction,to repair, replace and restore the Franchised Restaurant to
its condition prior to such damage or destruction. IfFranchisee is proceeding diligently and through
no fault ofFranchisee, Franchisee is unable to commence the repair, replacement and/or restoration
within the 30 day period, Franchisor shall allow Franchisee such additional reasonable period oftime
as Franchisor deems reasonably necessary to commence same. Such construction shall be completed
and the Franchised Restaurant shall reopen for business not later than twelve(12)months following
the date ofsuch damage or destruction. IfFranchisee is proceeding diligently and through no fault of
Franchisee, Franchisee is unable to complete the construction and reopen for business within twelve
(12) months following the date of damage or destruction, Franchisor shall allow Franchisee such
additional reasonable period oftime as Franchisor deems reasonably necessary to complete same and
reopen for business. Franchisee shall have available to it the proceeds, if any, from the policy or
policies of insurance maintained by Franchisee pursuant to Section 10.4 below and the Operations
Bulletins to pay for such repair,replacement and restoration ofthe Franchised Restaurant,subject to
the provisions ofthe Master Lease,ifapplicable. In the event the proceeds from such insurance are
insufficient or not available to pay for any repair, replacement or restoration of the Franchised
Restaurant, Franchisee shall, at its sole cost and expense, complete the repair, replacement and
restoration of the Franchised Restaurant, and provide to Franchisor, within fifteen (15) days of a
request by Franchisor, such written assurances as Franchisor may require, in its sole and absolute
discretion, that Franchisee will pay for the cost of such repair, replacement and restoration. In the
event Franchisee shall fail to provide Franchisor with satisfactory assurances that Franchisee shall
pay for the total cost of any repair, replacement or restoration of the Franchised Restaurant,
Franchisor may,in its sole and absolute discretion, in writing delivered to Franchisee within ninety
(90)days after such damage or destruction, terminate this Agreement as ofthe date ofsuch damage
or destruction.

        (b)      In the event that any portion ofthe Franchised Location or interest therein is taken by
any governmental authority under power of eminent domain or a sale by Landlord or Franchisor or
its Affiliate, ifFranchisor or its Affiliate is the Landlord ofthe Franchised Location,to or as directed
by any authority having the power of eminent domain either under the threat of condemnation or
while condemnation proceedings are pending,then subject to the provisions ofthe Master Lease and
Sublease with Franchisor or its Affiliate, if applicable, and unless the purpose ofthis Agreement is

IHOPFDD 3/13
IH #a19
CFRA; LLC
                                                  IS
         Case 8:20-bk-03608-CPM           Doc 65-4     Filed 05/26/20      Page 17 of 25




frustrated by said taking or sale ofa portion ofthe Franchised Location, Franchisee shall repair and
restore the Franchised Location at Franchisee's cost and expense.

       (c)     If Franchisee is required to repair or restore the Franchised Restaurant pursuant to
Section 4.05 (a) or (b) above, Franchisee shall make every effort to have the repaired or
reconstructed Franchised Restaurant reflect the then-current image,design and specifications ofnew
IHOP Restaurants.

                                           V
                                INITIAL FRANCHISE FEE

        5.01 Initial Franchise Fee (check as a~plicable~:

              []      (a)Ifthis Agreement has been signed under the Purchase Program,Franchisee
shall pay to Franchisor the sum of $                       as an Initial Franchise Fee; payable
$                    upon the execution ofthis Agreement,and the balance,ifany,in          equal
weekly installments with interest on the unpaid balance at the rate of      %per annum (or the
maximum rate allowed by law, whichever is lower), evidenced by a promissory note on the form
prescribed by Franchisor. The first payment on the balance shall be due on the second Wednesday
following the date the Franchised Restaurant opens for business with subsequent payments due on
each succeeding Wednesday until paid in full.

                []      (b)Ifthe Initial Term under the Purchase Program set forth in Section 3.01(a)
is less than 10 years, and Franchisee is entitled to a Special Renewal Term pursuant to Section 3.02,
Franchisee shall also pay, as a condition precedent to Franchisee's right to enter into a Renewal
Agreement pursuant to Section 3.02, and in addition to the Initial Franchise Fee payable pursuant to
Section 5.01(a), a "Deferred Initial Fee" equal to $                         for each year of the First
Renewal Term (not to exceed a total of$                          ); which Deferred Initial Fee shall be
payable $                       at the time Franchisee executes its Renewal Agreement pursuant to
Sections 3.02 and 3.04, and the balance, if any, in             equal consecutive weekly installments
with interest on the unpaid balance at the rate of       %per annum (or the maximum rate allowed by
law, whichever is lower), evidenced by a promissory note on the form prescribed by Franchisor.

               []     (c) If Franchisee is executing this Agreement pursuant to the Single Store
Development Program under which you paid a location fee("Location Fee"),Franchisee shall pay to
Franchisor the sum of $50,000.00 as an Initial Franchise Fee, less the Location Fee of $15,000.00
paid for the Franchised Location, payable upon execution ofthis Agreement.

             []     (d) If Franchisee is executing this Agreement pursuant to the terms of an
executory IHOP Multi-Store Development Agreement pursuant to which you paid a development fee
("Development Fee"), Franchisee shall pay to Franchisor the sum of $40,000.00, less the
Development Fee of$20,000.00 paid for this Franchised Location, payable upon execution ofthis
Agreement.


IHOPFDD 3/13
IH #419
CFRA; LLC
                                                  16
         Case 8:20-bk-03608-CPM          Doc 65-4     Filed 05/26/20     Page 18 of 25




                []     (e) If this Agreement has been signed under the Novation Program, or in
connection with the renewal or assignment of a preexisting franchise agreement for the Franchised
Location,there shall be no Initial Franchise Fee payable pursuant to the execution ofthis Agreement,
but any balance which remains unpaid in respect of the franchise fee previously incurred by
Franchisee (or its assignor, if applicable) shall remain payable on the terms previously agreed, as
shall the general account balance and other obligations then owed to Franchisor by Franchisee(or its
assignor, if applicable).

              []      (~ If Franchisee is executing this Agreement pursuant to the terms of an
executory IHOP Area Development Agreement for a Franchised Location within the Exclusive
Territory defined therein, there shall be no additional Initial Franchise Fee payable pursuant to the
execution of this Agreement, but any balance which remains unpaid in respect of the franchise fee
previously incurred by Franchisee pursuant to the Area Development Agreement shall remain
payable on the terms previously agreed, as shall Franchisee's other obligations to Franchisor.

               [X] (g)If"other" is checked in Recital C to this Agreement,Franchisee
to Franchisor the sum of $50,000 as an Initial Franchise Fee.

              []      (h)IfFranchisee is executing this Agreement as a renewal or extension ofan
existing franchise for a General Renewal Term, Franchisee shall pay to Franchisor the sum of
$10,000 as a "Renewal Fee" payable upon execution ofthe Renewal Agreement.

                                     VI
                      CONTINUING ROYALTY,DEFINITION OF
                       GROSS SALES AND RECORD KEEPING

       6.01 Continuin~Ro~X.

        Each week during the Term, Franchisee shall pay to Franchisor a Continuing Royalty in an
amount equal to:                                                                                        `
                                                                                                        ~
                                                                                                        `~\AL y~~


       [X]     (a)4.5% ofFranchisee's Gross Sales during the preceding Weekly Reporting Per' ,
or

       []       (b) The percentage of Franchisee's Gross Sales set forth in the schedule attached
hereto, for the first      Weekly Reporting Periods following the Effective Date, and thereafter
4.5% of Franchisee's Gross Sales for the balance of the Term.

        6.02 Payments and Reporting.

               (a)The Continuing Royalty payment for each Weekly Reporting Period shall be due
on the Wednesday following the Weekly Reporting Period in which such Gross Sales were earned,
and shall be accompanied, where applicable, by any installment payments due pursuant to Section
5.01.

IHOPFDD 3/13
IH #419
CFRA, LLC
                                                 17
         Case 8:20-bk-03608-CPM          Doc 65-4      Filed 05/26/20     Page 19 of 25




               (b) Franchisee's weekly Continuing Royalty payments shall be accompanied by a
statement in such form and detail as Franchisor shall from time prescribe, showing how such
Continuing Royalty was computed for such Weekly Reporting Period, and accompanied by all
electronic point-of-sale system tapes of the Franchised Restaurant for the same period.

              (c)On a monthly basis, Franchisee shall submit to Franchisor a copy ofFranchisee's
monthly sales tax reports.

               (d) Within 30 days after the expiration of each calendar quarter (or other 3 month
period designated by Franchisor), Franchisee shall furnish Franchisor with a profit and loss statement
of the Franchised Restaurant for such previous quarter and within 90 days after the end of each
calendar year, Franchisee shall furnish Franchisor with a profit and loss statement and balance sheet
ofthe Franchised Restaurant for the previous calendar year. All such financial statements shall be
prepared in accordance with Generally Accepted Accounting Principles ("GAAP") consistently
applied from applicable period to period and shall be certified by Franchisee, or by Franchisee's
Chief Executive Officer or ChiefFinancial Officer, if Franchisee is a Business Entity, as being true
and correct, and as being prepared in accordance with GAAP consistently applied from applicable
period to period. All such financial statements shall also comply with any specific requirements as
Franchisor may from time to time designate. Franchisee hereby irrevocably consents to the
inspection of said financial statements by Franchisor or its Affiliate and to Franchisor's use of said
financial statements, at Franchisor's election, in Franchisor's franchise disclosure document for the
offer and sale offranchises. Franchisee shall submit all such financial statements to Franchisor by
such means, including electronically, as Franchisor may designate from time to time.

               (e)IfFranchisee should at any time cause an audit ofFranchisee's business to be made
by a public accountant, Franchisee shall furnish Franchisor with a copy of said audit, without any
cost or expense to Franchisor.

              (~ Franchisee shall allow Franchisor and its Affiliate access to,and upon request shall
provide copies of, the Franchisee's state,federal and local income tax returns and Franchisee hereby
waives any privilege pertaining thereto.

               (g) Upon request of Franchisor, Franchisee must participate in Franchisor's then-
current electronic funds transfer program authorizing Franchisor to receive payments from
Franchisee by pre-authorized bank draft, wire transfer, automated clearinghouse(ACH)transfer, or
otherwise, as Franchisor specifies from time-to-time in Franchisor's sole and absolute discretion, in
accordance with procedures that may be set forth in the Operations Bulletins.

        6.03 Records.

              (a) Franchisee shall record all sales in such form and manner, and using such
equipment, as prescribed in the Operations Bulletins. Franchisee shall cause all such sales to be
registered upon an electronic point-of-sale system,ofsuch type and having such features as specified

IHOPFDD 3/13
IH #419
CFRA. LLC
                                                 Ig
         Case 8:20-bk-03608-CPM          Doc 65-4      Filed 05/26/20     Page 20 of 25




by Franchisor, and which may require alock-in running total. At any time upon Franchisor's request,
Franchisee shall provide to Franchisor or its authorized representatives access, and if applicable a
key to permit reading of, the running total ofthe point-of-sale system. Any electronic point-of-sale
system must at all times meet each and all of Franchisor's standard specifications and requirements
then in effect for same.

                (b)Franchisee shall keep and preserve for a period ofnot less than 36 months after the
end ofeach calendar year or any longer period as may be required by Applicable Law,such business
records as may be prescribed by Franchisor, including point-of-sale system reports, standardized
numbered guest checks, sales tax or other tax returns, bank books, duplicate deposit slips, and other
evidence of Gross Sales and business transactions in accordance with Franchisor's requirements
promulgated from time to time. In addition to the rights granted Franchisor under Section 10.07,
Franchisor and its Affiliate shall have the right, at any time and from time to time, to enter
Franchisee's Franchised Restaurant and other business offices to inspect (including the right to
inspect point-of-sale systems, and other equipment, as applicable, and to take readings of all
documenters, pre-checkers and point ofsale systems), audit, verify sales and make or request copies
of books of account, bank statements, documents,records,tax returns,papers and files ofFranchisee
relating to Gross Sales and business transacted and, upon request by Franchisor, Franchisee shall
make any such materials available for inspection by Franchisor and its Affiliate at the Franchised
Restaurant or at Franchisee's other business offices as specified by Franchisor. Such audit and/or
sales verification may include the on-site presence of one or more personnel of Franchisor or its
Affiliate for 7 full consecutive days. If Franchisor should cause an audit to be made and the Gross
Sales business transacted and payments due to Franchisee as shown by Franchisee's statements
should be found to be understated or unpaid by any amount, Franchisee shall immediately pay to
Franchisor or its Affiliate, if applicable, the additional amount payable as shown by such audit, plus
interest thereon at the highest rate ofinterest allowed by law, and ifthey are found to be understated
by 2% or more, or if records are not produced as requested by Franchisor, Franchisee shall also
immediately pay to Franchisor the cost of such audit and any subsequent audit and/or sales
verification that may be performed due to Franchisee's prior failure to produce records; otherwise,
the cost of the audit shall be paid by Franchisor.

               (c) Upon request by Franchisor, Franchisee shall electronically link its Franchised
Restaurant to Franchisor or its Affiliate, and allow Franchisor and/or its Affiliate, to poll the
Franchised Restaurant on a daily or other basis at such times and in such manner as established by
the Franchisor or its Affiliate, with or without notice,through the computerized POS system and to
retrieve such transaction information including sales, sales mix,usage, and other operations data as
Franchisor and/or its Affiliate deems appropriate. Franchisee shall, at its sole cost and expense,
obtain and maintain such means of making such information available electronically, such as the
Internet via a broadband connection, or if not available, a separate dedicated telephone line and
modem or such other alternative electronic means ofgathering this information, at Franchisee=s cost
and expense, as Franchisor or its Affiliate may specify from time to time.

                                          VII
                                      ADVERTISING

IHOPrDD 3/13
IH #419
CFRA; LLC
                                                 19
         Case 8:20-bk-03608-CPM         Doc 65-4     Filed 05/26/20     Page 21 of 25




        7.01   Advertisin~penditures.

                (a)In addition to all other payments provided for herein,each week during the Term,
Franchisee shall pay to Franchisor an Advertising Expenditure Fee in an amount which will not
exceed 3% ofthe Gross Sales ofthe Franchised Restaurant,payable on the Wednesday following the
Weekly Reporting Period in which such Gross Sales were earned (simultaneously with Franchisee's
Continuing Royalty payment for the same period). This amount represents the total maximum
amount will be due and payable for the National Advertising Fee and the Local Advertising Fee,and
shall be allocated between the National Advertising Fee and the Local Advertising Fee as determined
on an annual basis by Franchisor in its sole discretion.

               (b) As of the date of this Agreement, the Advertising Expenditures Fee shall be
allocated as follows:

                      (i)2.25% ofthe Gross Sales ofthe Franchised Restaurant shall be allocated to
the National Advertising Fee.

                      (ii).75% ofthe Gross Sales ofthe Franchised Restaurant shall be allocated to
the Local Advertising Fee.

               (c)Franchisor reserves the right,from time to time, on an annual basis,to change the
allocation ofthe Advertising Expenditure Fee between the National Advertising Fee and the Local
Advertising Fee; provided however, Franchisor shall not allocate less than .75% to the Local
Advertising Fee.

        7.02   National Advertising

               (a)National Advertising Fees paid by Franchisee shall be administratively segregated
on Franchisor's or its Affiliate's books and records(the "National Advertising Fund"),together with
the aggregate of:

                      (i) National Advertising Fee payments made by all franchisees of IHOP
Restaurants;
                      (ii) Payments equal to the National Advertising Fee (in the amount paid by
franchisees pursuant to IHOP's allocation pursuant to Section 7.01(c) above)for IHOP Restaurants
operated by Franchisor and its Affiliates; and

                      (iii) All Table Allowances received by Franchisor or its Affiliates.

               (b)From sums available in the National Advertising Fund,Franchisor shall develop
advertising, public relations, and promotional campaigns and materials designed to promote and
enhance the image, identity or patronage of all IHOP Restaurants. In addition, should sufficient
sums be available in the National Advertising Fund, Franchisor may, but is not obligated to, make

IHOPFDD 3/13
1H #419
CPRA. LLC
         Case 8:20-bk-03608-CPM           Doc 65-4     Filed 05/26/20      Page 22 of 25




expenditures from the National Advertising Fund for the purpose of paying for advertising, public
relations and promotional campaigns designed to promote and enhance the image, identity or
patronage of all IHOP Restaurants. Permissible expenditures and activities may include, but not be
limited to, conducting marketing studies, purchasing computer software and hardware to facilitate
customer and marketing analysis or advertising generally, conducting focus groups or other
consumer insight activities, employment ofadvertising agencies and the production and purchase of
advertising art, commercials, musical jingles, print advertisements, point of sale materials, media
advertising, outdoor advertising art, and direct mail pamphlets and literature. It is expressly agreed
that in all phases and aspects ofsuch activities, including cost, development,type,format and style,
quantity, timing, placement, choice of media or agency, and all other matters relating to such
advertising, public relations and promotional activities, the decision of Franchisor shall be final.
Nothing herein shall be construed to require Franchisor to allocate or expend National Advertising
Fund contributions so as to benefit any particular franchisee or group offranchisees on a pro rata or
proportional basis or otherwise. The National Advertising Fund shall not be a trust fund and shall be
commingled with Franchisor's other funds. Franchisee shall not engage in any such activities, nor
shall it erect or display any sign or notice ofany kind without the prior written consent ofFranchisor,
whose decisions shall be final.

              (c)Such advertising, public relations, and promotional services shall be provided and
administered as follows:

                       (i)Franchisor shall consult with franchisees at regularly scheduled meetings
concerning the type, content, frequency, development and nature of proposed National Advertising
Programs, and shall give due consideration to the views of franchisees. The proposed advertising
programs and allocation of advertising expenditures from the National Advertising Fund shall be
finally determined by Franchisor, in its sole discretion.

                       (ii)Franchisor shall disburse funds from the National Advertising Fund for the
purpose ofpaying for its actual administrative expenses with respect to said Fund,its reimbursement
of direct costs incurred by its Affiliate in providing administrative services respecting the National
Advertising Fund,including, without limitation, the actual, general and administrative expenses of
Franchisor's internal Marketing Department,consultants and third party agencies, but excluding any
costs relating to Franchisor's Franchise Sales Program. To the extent the Franchisor's Affiliate
provides administrative services for the direct benefit ofthe National Advertising Fund and incurs
expenses as a result thereof, such expenses will be reimbursed from the National Advertising Fund.
Additionally, Franchisor shall disburse funds from the National Advertising Fund for the purpose of
paying for the other expenses hereinabove set forth in paragraph 7.01(c).

                      (iii) Within a reasonable time after the expiration ofeach ofFranchisor's fiscal
years, Franchisor shall furnish franchisees summary information with respect to the receipts and
expenditures of monies by and from the National Advertising Fund, which shall contain the
following information:



IHOPFDD 3/13
IH #419
CFRA, LLC
                                                 21
        Case 8:20-bk-03608-CPM           Doc 65-4      Filed 05/26/20     Page 23 of 25




                               (1)The opening balance in such Fund at the beginning ofsuch fiscal
year;

                              (2)The total amount offees paid into the National Advertising Fund
by all franchisees during such fiscal year;

                                (3)The total amount ofTable Allowances received by Franchisor and
its Affiliates during such fiscal year;

                              (4)A reasonably itemized summary breakdown and description ofall
disbursements from the National Advertising Fund during such preceding fiscal year, sufficient to
indicate separately each ofthe various classes ofexpenditures made from such Fund and the amount
of the expenditures made for each class thereof; and

                                (5)The net balance,ifany,remaining in the National Advertising Fund
at the close of such fiscal year.

        IfFranchisor's National Advertising Fund expenditures in any one fiscal year shall exceed the
total amount contributed to said Fund during said fiscal year, Franchisor shall have the right to be
reimbursed to the extent ofthe excess ofthose amounts subsequently contributed to said Fund. Ifthe
contributions to said Fund exceed the expenditures from such Fund in any fiscal year, such excess
will be retained in said Fund for future advertising.

        7.03    Local Advertising Fee•

               (a) Franchisor shall, from time to time, develop Regional Advertising cooperatives
designed to promote and enhance the value of all IHOP Restaurants in each region. Franchisor may
establish and modify from time to time guidelines and procedures which shall govern the conduct
and operation ofthe Regional Advertising Cooperatives. The geographical description ofeach region
(hereinafter "Advertising Region")shall be designated by Franchisor in its sole subjectivejudgment,
exercised in good faith. Franchisee's Franchised Restaurant and all IHOP Restaurants operated by
Franchisor and its Affiliates located in the Advertising Region shall participate in the Regional
Advertising Cooperative and contribute thereto on an equal basis with all other franchisees who are
obligated to, or if applicable, voluntarily elect to, participate in such Regional Advertising
Cooperative.

               (b) From Franchisee's Local Advertising Fee, but only to the extent that such fee
actually has been paid by Franchisee to Franchisor during Franchisor's fiscal year then in progress, or
Franchisor shall reimburse Franchisee or credit Franchisee's account with Franchisor, for: (i)
Franchisee's Franchisor-approved local advertising expenses incurred during said fiscal year (after
deducting any expenses that Franchisor has previously paid or is or may be required to pay on
account of advertising run by, for, or on behalf of Franchisee), and, (ii) contributions made by
Franchisee during said fiscal year(whether through payment to Franchisor or directly to a third party)
to the Regional Advertising Cooperative,ifany, of which Franchisee is a member,for advertising of

IHOPFDD 3/13
II-t #419
CFRA, LLC
                                                  22
         Case 8:20-bk-03608-CPM           Doc 65-4     Filed 05/26/20      Page 24 of 25




the Franchised Restaurant; provided, however, that the combined amount of Franchisor's said
reimbursements for any of its fiscal years pursuant to (i) and (ii) shall in no event exceed the Local
Advertising Fee actually paid by Franchisee during said fiscal year, and such right ofreimbursement
shall be subject to the condition that Franchisee furnish Franchisor with appropriate verification,
satisfactory to Franchisor, of such advertising expenditures and that the advertising resulting
therefrom has been placed and paid for either by Franchisee or the Regional Advertising Cooperative
of which Franchisee is a member and that no liability to any party exists or may exist with respect to
such advertising. Local Advertising Fees which are contributed in a particular fiscal year of
Franchisor, but which Franchisor is not required to reimburse or credit on account of advertising
expenditures incurred by Franchisee during said fiscal year,shall become part ofFranchisor's general
operating funds.

        7.04    General Advertisin~quirements.

                 (a) Franchisee shall conduct all local advertising and promotion in accordance with
such policies and provisions with respect to format, content, media, geographic coverage and other
criteria as are from time to time contained in the Operations Bulletins, or as otherwise directed by
Franchisor, and shall not use or publish any advertising material which does not conform to said
policies and provisions or as to which Franchisee shall not have received Franchisor's prior written
approval; provided, however, that if Franchisor shall not object to any proposed advertisement
submitted by Franchisee for approval within 20 days after Franchisor's receipt thereof, such
advertisement shall be deemed approved subject to Franchisor's right to subsequently withdraw its
approval.

                (b) Franchisee may not develop, create, generate, own,license, lease or use in any
manner any computer medium or electronic medium (including any Internet home page, website,
social media site, including those utilizing mobile technology, bulletin board, newsgroup or other
Internet-related medium) which in any way uses or displays the Trademarks, in whole or part, and
Franchisee shall not cause or allow the Trademarks, or any ofthem,to be used or displayed in whole
or part, as an Internet domain name, or on or in connection with any Internet home page, website,
social media site, including those utilizing mobile technology bulletin board, newsgroup or other
Internet-related activity without Franchisor's express prior written consent, and then only in such
manner and in accordance with such procedures, policies,standards and specifications as Franchisor
may establish.

                 (c)Franchisor may(but is not required to)develop an Intranet network through which
Franchisor and its franchisees (including Franchisee) may communicate by e-mail or similar
electronic means and through which Franchisor may disseminate updates to the System and other
confidential information. IfFranchisor develops such an Intranet network,Franchisee agrees to use
the facilities ofthe Intranet in strict compliance with the System,and with such procedures,policies,
standards and specifications as Franchisor may establish from time to time (including, without
limitation, standards, protocols and restrictions relating to the encryption ofconfidential information
and prohibitions against the transmission of libelous, derogatory or defamatory statements). If


IHOPFDD 3/13
IH #419
CFRA,LLC
                                                 23
         Case 8:20-bk-03608-CPM          Doc 65-4      Filed 05/26/20     Page 25 of 25




Franchisor shall develop said Intranet, Franchisor shall have no obligation to maintain the Intranet,
and may discontinue its use at any time without liability to Franchisee.

                                    VIII
                        TRADEMARKS AND TRADE SECRETS

       8.01 License to Use Trademarks.

              (a)Franchisor hereby grants to Franchisee, and Franchisee hereby accepts, the right,
during the Term hereof, upon the terms and conditions contained herein, to use and display the
Trademarks, but only in connection with the retail sale at the Franchised Restaurant ofthose items
contained on the standard menu ofIHOP Restaurants as prescribed by the Operations Bulletins.

              (b) Nothing herein shall give Franchisee any right, title or interest in or to the
Trademarks,except a mere privilege and license, during the Term hereof,to display and use the same
according to the foregoing limitations and upon the terms, covenants and conditions contained
herein.

       8.02 Acts in Derogation of Franchisor's Trademarks.

               (a)Franchisee agrees that, as between Franchisor and Franchisee,the Trademarks of
Franchisor are the sole and exclusive property ofFranchisor and Franchisee now asserts no claim and
will hereafter assert no claim to any goodwill, reputation or ownership thereof by virtue of
Franchisee's licensed use thereof. Franchisee agrees that it will not do or permit any act or thing to
be done in derogation of any of Franchisor's rights in connection with the same, either during the
Term or thereafter, and that it will use same only for the uses and in the manner licensed hereunder
and as herein provided.

               (b) Except to the limited extent expressly licensed hereunder, Franchisee shall not
use, or permit the use, as part of its name,the phrases "IHOP","International House of Pancakes",
"House ofPancakes", or any phrase or combination of words confusingly similar thereto.

        8.03 Prohibition Against Disputing Franchisor's Rights.

        Franchisee agrees that it will not, during or after the Term,in any way,dispute or impugn the
validity of the Trademarks licensed hereunder, or the rights of Franchisor thereto, or the right of
Franchisor,its Affiliates, or other franchisees ofFranchisor to use the same both during the Term and
thereafter.

        8.04 Use of Franchisor's Name.

       Franchisee agrees that the Franchised Restaurant shall be named "IHOP", "International
House ofPancakes" or "International House ofPancakes Restaurant," or such other similar name,as
specified by Franchisor or any combination thereof as may be approved by Franchisor in its sole

IHOPFDD 3/13
1H #419
CFRA, LLC
                                                 24
